Title: From George Washington to Jonathan Boucher, 24 April 1769
From: Washington, George
To: Boucher, Jonathan



Revd Sir,
Mount Vernon 24th April 1769

Your favour of the 17th came to my hands this day; the contents of which, or the Letter itself, shall soon reach Mr Addison’s hands—In respect to the Dancing Gentry, I am glad to find you have such choice of them, and that Newman has got the start of his Rival Spooner, because I have heard him well spoken of as a teacher in that Science—The other’s Misfortunes might recommend him to the notice & charity of the well dispos’d, but if his accomplishments in that way are inferior to the others, it ought by no means to entitle him to the preference. you will be so good therefore Sir to enter Mastr Custis with Mr Newman for a year or otherwise, as he may form his School—Mrs Washington I can venture to assure you, will be very glad to see you at Mount Vernon in the recess of Whitsun Hollidays, but it is a ⟨pleasure⟩ I must be deprivd of as I expect to be in Williamsburg before, & long after that time—Our best wishes attend yourself Miss Boucher & Family and I am Revd Sir Yr Most Obedt Hble Servt

Go: Washington

